Per Curiam,
The certiorari cannot be granted.*

Note. — As cases like the present have frequently occurred, the ¡Reporter thinks it may be useful to state, for the information of those who appeal to the Supreme Court, that the law requires the party appellant to file a transcript of the record in the office of the Clerk of thatCourt, within seven days after its term commences; that the terms of the Supreme Court being on the 2d Monday of June, and the last Monday of December, the transcript must he filed not later than the Sd Monday of June, and the 1st Monday of January, it having been decided that the seven days mean seven judidaldays. If the party, or his agent, be guilty of neglect in this respect, he loses his appeal. It is not a sufficient excuse that the party has trusted to the Clerk, or any qfher agent, to bring up his appeal. It is made by law the duty of the party himself, to see that his appeal is filed within the proper time; and the default of his agent, effects him as injuriously as his own personal default could.